848 F.2d 186Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America;  B.C. Lumbert, Plaintiff-Appellants,v.COUNTY OF UPSHUR OFFICIAL;  John Does 1-10;  Private;  JohnDoes 1-10, Defendants-Appellees.
No. 88-2015.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 31, 1988.Decided:  May 17, 1988.

B.C. Lumbert, appellant pro se.
Before K.K. HALL and JAMES DICKSON PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from that court's order dismissing Lumbert's complaint brought under 31 U.S.C. Sec. 3730 for failure to state a claim is without merit.


2
We dispense with oral argument because this suit is frivolous and affirm the judgment below on the reasoning of the district court.  United States of America, ex rel v. County of Upshur, C/A No. 88-0003 (N.D.W.Va. Jan. 17, 1988).


3
AFFIRMED.